Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest reference of record, Zhang et al., WO 2017/1182941 teaches compounds having a spirocyclic moiety attached to a 5-membered heterocyclic ring, which compounds are useful as FXR receptor modulators, see structural formula I at page 2.  The reference compounds have a -CH2-O- separating the 5-membered heterocyclic ring and the spirocyclic moiety.  The instantly claimed compounds at the analogous position contain E as linking moiety which is defined to be CR3 or CR3aR3b.  The reference does not teach or fairly suggest the linking moiety E of instantly claimed compounds of Formula (I).  Accordingly, the instantly claimed compounds are deemed to be novel and patentably distinct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 18, 2022	
	



    
        
            
        
            
    

    
        1 US 2019/0002452 (cited in IDS) which is publication of the national stage application of PCT/CN2016/111516 is relied upon for English equivalent of WO 2017/118294